48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Adel C. GORDEN, Plaintiff--Appellant,v.MONTGOMERY COUNTY PUBLIC SCHOOLS, Defendant--Appellee.
No. 94-1920.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 2, 1995

Adel C. Gorden, Appellant Pro Se.  Patrick Liam Clancy, VENABLE, BAETJER & HOWARD, Rockville, MD, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's summary judgment motion in her Title VII employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gorden v. Montgomery County Public Schools, No. CA-93-2-PJM (D. Md. June 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED